Citation Nr: 1640830	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health Care System 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at The Villages Regional Hospital on April 2, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran had active military service from October 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 determination of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health Care System.


FINDINGS OF FACT

1.  At the time of the April 2, 2011, private medical treatment, the Veteran had been awarded a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU). 

2.  The Veteran was treated at a private emergency room at The Villages Regional Hospital on April 2, 2011.   

3.  The Veteran's condition at the time of his treatment on April 2, 2011, was not emergent in nature, and a prudent person would not have thought it was emergent.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred on April 2, 2011, at The Villages Regional Hospital are not met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2015); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  The Board finds that appropriate notice was provided to the Veteran and that he has not asserted otherwise.   

The Veteran's claim's file and eFolders include relevant treatment records as to his symptoms at the time of, and several days after, the unauthorized care medical treatment.  Essentially, all available evidence that could substantiate the claim has been obtained.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  In the present case, it is not alleged, or shown, that the Veteran sought and obtained prior authorization from VA for payment of the expenses incurred on April 2, 2011.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran has been granted a TDIU.  See 38 U.S.C.A. § 1728(a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  The treatment for which the Veteran claims reimbursement was rendered in April 2011 and he submitted a claim for reimbursement in July 2011.  In an August 2011 rating decision, the Veteran was awarded TDIU, effective September 24, 2010.  Since the effective date of TDIU is prior to the date of treatment, the Board finds 38 U.S.C.A. § 1728 is applicable.  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is the same. 

Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions, as follows:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services; and 

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

All three of these statutory requirements must be met before payment may be authorized under 38 U.S.C.A. § 1728.  See Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).   

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

The Veteran is service-connected for diabetes mellitus; chronic kidney disease associated with diabetes mellitus; coronary artery disease, status post bypass; peripheral neuropathy, left lower extremity; cerebrovascular accident associated with diabetes mellitus; atrial fibrillation; hearing loss and hypertension.  His combined rating is 90 percent and he was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 2010.   

The evidence reflects that the Veteran was admitted to The Villages Regional Hospital emergency room on April 2, 2011, at 10:30 p.m.  He complained of moderate pain in the right foot of one week's duration.  There was no recent injury.  He was in mild distress.  Examination of his gait and weightbearing, and pulses and vascular, was normal.  The Veteran's mood and affect were normal.  At discharge the next morning, the Veteran was improved and stable.  The clinical impression was right foot cellulitis.  

An April 5, 2011, VA Care Coordination Home Telehealth Telephone Encounter report relates that the Veteran informed VA of his private emergency room visit.  He said that he had a "sore on the bottom of his foot that has been there for a couple of weeks" that he thought was "getting better."  He reported that he had been given an IV and sent home with antibiotic and medicine for pain.  An April 15 medical record noted the Veteran's report that he had called the Minnesota VA and told them he had gone to the Villages ER earlier that month for his foot and leg and was given antibiotics.  His doctor in Minnesota told him to come to the local VA to have it "checked."  The provider reviewed the Veteran's recent history of treatment for cellulitis and the current assessment was a fungal infection on the plantar surface of his right foot.  The provider noted that the Veteran was returning "home up north" before the end of the month.  He was instructed to follow up with his primary care physician if the symptoms did not improve; however, if symptoms worsened, he should go to the nearest emergency room.  

The record includes 2 VA opinions which noted that VA facilities were feasibly available on April 2, 2011.  A July 2011 VA medical opinion noted the Veteran has been seen in the emergency room with "foot pain one week."  An August 2010 VA opinion noted that the Veteran presented to the emergency room with a history of several days of swelling and pain.  "Cellulitis in the foot of a diabetic is a dangerous situation but he had ample time to seek care in system."

As discussed, the Veteran was determined by VA to be permanently and totally disabled as of September 2010.  Thus, private emergency treatment for any disability is subject to reimbursement.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (a)(3).  

The next question is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(b), (c).

Determining whether an emergency existed is judged by the "prudent person" standard.  The prudent layperson standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

The Board has considered the totality of the circumstances and finds that the record reflects that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment of the Veteran's right foot pain would have been hazardous to his life or health.  At the time he sought treatment, the Veteran was service-connected for numerous disabilities, including diabetes mellitus, and was receiving a TDIU do to service-connected disabilities.  When the Veteran presented to the emergency room on April 2, 2011, he had already experienced the pain for one week without seeking treatment.  At the time he sought the unauthorized medical treatment, he described the pain as only moderate and was in only mild distress with normal mood and affect.  Despite the pain, his gait and weightbearing, and pulses and vascular, were normal.  He was discharged as improved and stable without requiring inpatient admission.  At no time during his treatment did he experience or complain of acute medical symptoms.  He was discharged after approximately 7 hours after arrival.  Three days later, he informed VA that he did not need the pain medication he had been provided at discharge.

The 2 VA medical opinions support that finding as they noted the Veteran presented with "foot pain one week" and had "ample time" to seek care within the VA system.  

After a review of the evidence, lay and medical, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran's representative, generally asserts that the Veteran "was not overly concerned with the availability of VA medical facilities" because he was not from the area (a "snowbird" spending winters in Florida"); is service-connected for residuals of a cerebrovascular accident, and was in pain.  However, he does not identify specific symptoms or indications that the condition was emergent in nature.  

The Board has weighed the Veteran's assertions on his behalf, but finds the contemporaneous medical treatment records to be more probative because they were more contemporaneous and were made for treatment purposes.  On the question of whether the medical treatment on April 2, 2011 appeared emergent, the specific facts at the time of the medical treatment show that, even from the perspective of the Veteran and the treating physician recording his complaints at that time, the prudent layperson standard is not met.  At that time, the Veteran did not have acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, such as the Veteran who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

Given the finding that the medical care received on April 2, 2011, does not meet the prudent layperson standard and that all statutory requirements must be met before any payment may be authorized, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1728 are rendered moot.  See 38 U.S.C.A. § 1728.  Because the medical treatment rendered on April 2, 2011 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at The Villages Regional Hospital on April 2, 2011, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


